Gase 3:19-t7-00250-RDM Document 99 Filed 11/13/20 Page1 of 2 |

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
v. : CRIMINAL NO. 3:19-CR-250
MARTIN EVERS : JUDGE ROBERT D. MARIANI

ELECTRONICALLY FILED
ORDER

AND NOW, this Ba, of Ld pbb Wv1.:2020, upon consideration of
Defendant Martin Evers’s Motion to Continue Reply Brief Deadline to the
Government’s Pretrial Motion Responses, IT IS HEREBY ORDERED THAT the
deadline for all pretrial motions shall be extended to December 9, 2020. The
Court, for the reasons advanced by defendant, finds that the ends of justice served
by the granting of the continuance outweigh the best interest of the public and the
defendant in a speedy trial. The Court further finds that failure to grant the motion

would likely result in a miscarriage of justice. The delay occasioned by this
Gasié 3:19-cr-00250-RDM Document 99 Filed 11/13/20° Page.2 of £2

Motion is excludable pursuant to 18 U.S.C. §3161(h)(7)(A), 18 U.S.C.

§3161(h)(7)(B)(I) and 18 U.S.C. §3161(h)(7)(B)(ii) and (iv).

,

WNW
ROBERT D. MARIANI, JUDGE
UNITED STATES DISTRICT COURT
